EXHIBIT 3(i) RESTATED CERTIFICATE OF INCORPORATION OF BASIC EARTH SCIENCE SYSTEMS, INC. We, THE UNDERSIGNED, in order to Restate The Certificate of Incorporation, under and pursuant to the provisions of the General Corporation Laws of the State of Delaware, do hereby certify as follows: FIRST The name of the corporation is BASIC EARTH SCIENCE SYSTEMS, INC. SECOND The registered office of the corporation is to be located in the City of Wilmington, in the County of New Castle, in the State of Delaware.The name of its Registered Agent is THE CORPORATION TRUST COMPANY, whose address is 100 W. 10th Street, Wilmington, Delaware, 19801. THIRD The nature of the business of the corporation and the objects or purposes proposed to be transacted, promoted or carried on by it are: A.To conduct geological and geo-physical researches and investigations of every kind and description throughout the world with the aim of securing geological information for sale to natural resource companies. B.To provide consulting services and supervisory services to companies engaged in the exploration and development of natural resources of any description. C.To enter into leases, joint ventures, limited partnerships, participation plans, working interests, overriding royalty, and other royalty arrangements and to buy, sell, hypothecate, assign and transfer by any means such interests, and to retain same and to engage in the management of oil, gas, and mineral exploration and development programs for itself and for others and to perform technological services for other companies. D.To purchase or otherwise acquire, hold, sell, pledge, transfer or otherwise dispose of, and to reissue or cancel the shares of its own capital stock or any securities or other obligations of the corporation in the manner and to the extent now or hereafter permitted by the laws of the State of Delaware. E.To acquire all or any part of the securities, good will, rights, property or assets of all kinds and to undertake or assume the whole or any part of the obligations or liabilities of any corporation, association, partnership, syndicate, entity, person, or governmental, municipal or public authority, domestic or foreign, located in or organized under the laws of any authority in any part of the world, and to pay for the same in cash, stocks, bonds, debentures or other securities of this or any other corporation, or otherwise in any manner permitted by laws; and to conduct in any lawful manner the whole or any part of any business so acquired. 1 F.To enter into any lawful arrangement for sharing profits, union of interest, reciprocal concession or cooperation with any corporation, association, partnership, syndicate, entity, person, or governmental, municipal or public authority, domestic or foreign, located in or organized under the laws of the authority in any part of the world, or in the carrying on of any business which the corporation is authorized to carry on, or any business or transaction deemed necessary, convenient or incidental to carrying out any of the purposes of the corporation. G.To borrow or raise moneys for any of the purposes of the corporation and from time to time, without limit as to amount, to draw, make, accept, endorse, guarantee, execute and issue promissory notes, drafts, bills of exchange, warrants, bonds, debentures and other negotiable or non-negotiable instruments and evidences of indebtedness, and to secure the payment thereof and of the interest thereon by mortgage on, or pledge, conveyance or assignment in trust of, the whole or any part of the assets of the corporation, real, personal, or mixed, including contract rights, whether at the time owned or thereafter acquired, and to sell, pledge or otherwise dispose of such securities or other obligations of the corporation for its corporate purposes. H.To lend money, either without any collateral security or on the security of real or personal property, and to enter into, make, perform and carry out, or cancel and rescind contracts of every kind and for any lawful purpose with any person, firm, association, partnership, corporation, syndicate, governmental, municipal or public authority, domestic or foreign, or others. I.To apply for, obtain, register, purchase, lease, or otherwise acquire, and to hold, use, pledge, lease, sell, assign, or otherwise dispose of formulas, secret processes, distinctive marks, improvements, processes, trade names, trade-marks, copyrights, patents, licenses, concessions and the like, whether used in connection with or secured under letters patent of or issued by any country or authority, or otherwise; and to issue, exercise, develop and grant licenses in respect thereof or otherwise turn the same to account. J.To make any guaranty respecting securities, indebtedness, dividends, interest, contracts or other obligations so far as the same may be permitted to be done by a corporation organized under the laws of the State of Delaware. K.To acquire, purchase, own, hold, operate, develop, lease, mortgage, pledge, exchange, sell, transfer or otherwise dispose of and to invest, trade, or deal in, real and personal property of every kind and description or any interest therein. L.To engage in any mercantile, manufacturing, or trading business of any kind or character whatsoever throughout the world, and to do all things incidental to any such business. M.To do everything necessary, proper, advisable or convenient for the accomplishment of any of the purposes or the attainment of any of the objects or the furtherance of any powers herein set forth and to every other act and thing incidental thereto or connected therewith, provided the same be not forbidden by the laws of Delaware. N.In general, to carry on any business and to have and exercise all of the powers conferred by the laws of the State of Delaware upon corporations formed thereunder; and to do any and all of the acts and things herein set forth and to the same extent as natural persons could do, and in any part of the world, as principal, factor, agent, contractor, trustee or otherwise, either alone, as a partner, or in syndicates or otherwise in conjunction with any person, entity, syndicate, partnership (either general or limited, or both), association or corporation, governmental, municipal or public authority, domestic or foreign; to establish and maintain offices and agencies and to exercise all or any of its corporate powers and rights throughout the world. 2 The foregoing clauses shall be construed as powers as well as objects and purposes, and the matters expressed in each clause shall, unless herein otherwise expressly provided, be in no wise limited by reference to or inference from the terms of any other clause, but shall be regarded as independent objects, purposes and powers; and the enumeration of specific objects, purposes and powers shall not be construed to limit or restrict in any manner the meaning of general terms or the general powers of the corporation; nor shall the expression of one thing be deemed to exclude another not expressed, although it be of like nature. FOURTH The total number of shares of stock which the corporation is authorized to issue is
